Citation Nr: 1128824	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly death pension benefits based on the need of aid and attendance of another person or by reason of being housebound.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, and an October 2009 administrative decision of the VA Pension Management Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in November 1945.

2.  The Veteran died in March 1991.

3.  The appellant was the lawful spouse of the Veteran at the time of his death.

4.  The appellant remarried in July 1995.

5.  The appellant's second marriage ended in September 2000 with the death of the appellant's second spouse.





CONCLUSIONS OF LAW

1.  The appellant does not meet the requirements as a "surviving spouse" for the purpose of eligibility for special monthly death pension benefits based on the need of aid and attendance of another person or by reason of being housebound.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2010).

2.  The appellant does not meet the requirements as a "surviving spouse" for the purpose of eligibility for DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether the notice provisions set forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010) are applicable to these claims.  The Board finds that because the claims at issue are limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claims.

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to death pension benefits and Dependency and Indemnity Compensation (DIC).  38 C.F.R. §§ 3.3, 3.5 (2010).

VA death benefits, including death pension, death compensation, and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2002).

A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2010).

Marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2010).

Reinstatement of benefits eligibility based upon terminated marital relationships is governed by 38 C.F.R. § 3.55.  The remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled; or on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion.  38 C.F.R. § 3.55(a)(1), (2) (2010).

The Board concludes that the appellant is not eligible for special monthly death pension benefits or DIC benefits.  The appellant and the Veteran were married in November 1945.  The Veteran died in March 1991, and the appellant was the lawful spouse of the Veteran at the time of his death.  The appellant remarried in July 1995.  The appellant's second spouse died in September 2000.  The exception specified in 38 C.F.R. § 3.55(a)(2) does not apply to the appellant because her July 1995 marriage to her second spouse was not terminated prior to November 1, 1990, or by legal proceedings commenced prior to November 1, 1990.  38 C.F.R. § 3.55(a)(1), (2).

Although sympathetic with the appellant's belief in her claim, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  Here, the language of the applicable regulations makes it clear that the appellant could only be considered the surviving spouse of the Veteran for purposes of special monthly death pension benefits and DIC benefits if her remarriage to her second spouse had been terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990.  Since the appellant cannot be recognized as the Veteran's surviving spouse, the appellant is not eligible for special monthly death pension benefits or DIC benefits under the law.

This is a case where the law is dispositive.  Basic eligibility for VA special monthly death benefits and DIC benefits is precluded based on the Veteran's service.  Therefore, the Board must deny the appeal.  As the disposition of these claims is based on the law, and not the facts of the case, the claims must be denied based on a lack of entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to special monthly death pension benefits based on the need of aid and attendance of another person by reason of being housebound is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


